—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of *618the Town of Brookhaven, dated March 25, 1992, which, after a hearing, denied the petitioner’s application for an area variance, the appeal is from a judgment of the Supreme Court, Suffolk County (Newmark, J.), entered January 12, 1993, which granted the petition and annulled the determination.
Ordered that the judgment is affirmed, without costs or disbursements.
An applicant for an area variance must demonstrate that strict compliance with the zoning law will result in a practical difficulty to the property owner (see, Matter of Doyle v Amster, 79 NY2d 592; Matter of Fuhst v Foley, 45 NY2d 441; Matter of Townwide Props. v Zoning Bd. of Appeals, 143 AD2d 757). This requires a showing by the applicant that "as a practical matter he cannot utilize his property or a structure located thereon 'without coming into conflict with certain of the restrictions of the [zoning] ordinance’ ” (Matter of Fuhst v Foley, supra, at 445). In this case, the only permissible use for the subject parcel is the erection of a single-family dwelling, which cannot be accomplished under the existing zoning requirements. Under the circumstances, denial by the Board of Zoning Appeals of the Town of Brookhaven of the petitioner’s application for an area variance constituted an abuse of discretion (see, Matter of Townwide Props. v Zoning Bd. of Appeals, supra). Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.